Citation Nr: 0813278	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  04-42 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for a thoracic and 
lumbar spine disorder, to include degenerative disc 
disease.

2.	Entitlement to service connection for residuals of a 
fractured nose with deviated septum.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1953 to 
April 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has a current thoracic and 
lumbar spine disorder and residuals of a fractured nose that 
are related to an in-service accident which required 
hospitalization.  

Unfortunately, VA has been unable to obtain the veteran's 
service medical records due to a 1973 fire at the National 
Personnel Records Center (NPRC).  Thus, there is no evidence, 
other than veteran's own statements, that he was hospitalized 
during service for treatment of a spine and/or nose injury.  
Although the Board may accept the veteran's statements 
regarding his in-service hospitalization as credible, as a 
layperson, he is not competent to testify as to the diagnosis 
provided during such hospitalizations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder).  Thus, the Board requires 
additional evidence confirming the veteran's in-service 
hospitalization. 

The RO made a formal finding of unavailability in September 
2003 with respect to the veteran's service medical records.  
In June 2005, the RO asked that the veteran complete NA Form 
13055 and requested that he provide his unit or organization 
assignment during treatment subsequent to the claimed 
injuries.  

The Board notes that the RO received no response from the 
veteran with regards to its June 2005 correspondence seeking 
information.  However, the Board observes that the veteran 
has submitted two written statements, dated March and 
September 2003, in which the veteran appears to assert that 
he injured his spine and nose at Ft. Hood after returning 
from Korea.  He claimed in his March 2003 statement that he 
was hospitalized for two weeks at Ft. Hood prior to his 
separation from active service.

The Board observes that the September 2003 request for 
service records was limited to service medical records.  The 
Board notes that clinical records may be located in a 
veteran's personnel file.  As such, the Board concludes that 
all efforts to reconstruct the veteran's service records have 
not been exhausted.  Moreover, the veteran's personnel 
records may contain information regarding his unit or 
organization at the time of his injuries in Ft. Hood.  If so, 
unit histories, including sick call and morning reports, may 
be obtained which verify his claimed hospitalizations and 
spine and nose injuries.

In requesting such efforts be made to locate records which 
might verify the veteran's statements, the Board observes 
that in a case in which a veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist him in the development 
of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This heightened duty includes the obligation to 
search for alternative medical records.  See Moore v. 
Derwinski, 1 Vet. App. 401 (1991).

The Board notes that evidence which verifies the veteran's 
claimed in-service injuries will not be sufficient to 
substantiate his claim based on the current record of 
evidence.  This is especially true given the nearly thirty 
year lapse in time between the veteran's separation from 
service and the first recorded evidence of treatment for 
arthritis.  Rather, if the AOJ obtains evidence which 
indicates the veteran suffered from a spine and/or nose 
injury in service, the Board is satisfied that the evidence 
of record requires VA to assist the veteran by providing a VA 
examination and opinion.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  If the veteran's 
statements regarding an in-service spine and/or nose injury 
can be verified, he has met all three of the above 
requirements.  The Board observes that the April 2003 VA 
examination is insufficient to award service connection 
because it does not provide an opinion as to whether or not 
the veteran's current disabilities are related to his active 
service.  Thus, additional evidence, namely a new VA 
examination, is needed for the Board to make a decision.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran notice informing 
him that he may submit alternative 
forms of evidence to verify his spine 
and/or nose injuries, including lay 
statements from other individuals he 
served with while on active duty.  See 
Dixon v. Derwinski, 3 Vet. App. 261 
(1992) (holding that, where a veteran's 
service records have been destroyed or 
lost, the Board is under a duty to 
advise the claimant to obtain other 
forms of evidence, such as lay 
testimony, to support his claim).  In 
addition, request that the veteran 
provide the dates of his spine and nose 
injuries, as well as any 
hospitalization, within a three-month 
timeframe.

2.	Request the veteran's basic and 
extended service personnel records, to 
include any administrative remarks and 
physical profiles.

3.	Based on the veteran's response, search 
clinical records of the hospital at Ft. 
Hood as well as sick call and morning 
reports for the veteran's unit.

4.	If the veteran cannot provide a 
sufficient response, to the extent 
possible, utilize information from the 
veteran's March and September 2003 
statements, as well as that contained 
in his personnel records, to attempt to 
verify the veteran's claimed 
hospitalization.

5.	If, and only if, evidence is obtained 
which indicates that the veteran was 
hospitalized for a spine and/or nose 
injury, schedule him for a VA 
examination for the purpose of 
ascertaining the existence and etiology 
of any lumbar spine and nasal 
disorders.  The claims file must be 
made available to the examiner for 
review, and the record should reflect 
that such a review was accomplished.  
The examiner should perform any 
medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should specify 
whether the veteran has any current 
spine or nasal disorder, and provide an 
opinion as to whether any current spine 
or nasal disorder is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to the veteran's military 
service to include any in-service 
incidents/hospitalizations verified by 
the AOJ.  A detailed rationale should 
be provided for all opinions.  If an 
opinion cannot be provided on a medical 
scientific basis and without invoking 
processes related to guesses or based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so.  

6.	After completion of the above and any 
other development deemed necessary, 
review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought 
are granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



